DETAILED ACTION
This is in response to Continuation Application # 16/270,220 filed on February 03, 2019 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-18 are pending, of which claims 1-18 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becherer et al. US 2014/0089295 A1 (hereinafter ‘Becherer’) in view of Bright et al. US 2011/0099122 A1 (hereinafter ‘Bright’).

As per claim 1, Becherer disclose, A search refinement method comprising (Becherer: paragraph 0014: disclose process of to refine a pervious search):
by a processing device according to processing instructions embedded in one or more non-transitory computer readable medium (Becherer: paragraph 0082: disclose computer system ‘processing device’ consists of storage ‘computer readable medium’):
establishing an internet connection between the processing device and a user device (Becherer: paragraph 0022: disclose searching across the internet, it implies that the internet connection has to be established to do internet search); 
accessing a database of items and item attributes (Becherer: paragraph 0051 and paragraph 0092: disclose items are stored in storage ‘database’ and disclose ability to lengthen or shorten a sleeve on a dress, where sleeve is an attribute to the item ‘dress');
transmitting to the user device images of a first subset of the items and user interface instructions structured to render the images on the user device (Becherer: paragraph 0035: disclose top n images ‘subset’ and presented with the user interface and Fig 5. Element 508: images on the user device);
receiving via the internet connection a change indication selected by a user of the user device, the change indication including at least one of an attribute selection Becherer: paragraph 0052: disclose changing the sleeve either by lengthen or shorten sleeve 'attribute' of the dress and Fig 2A Element 202: item is reference item selected and Fig 2B Element 212 is after the change indication of the one of the attribute ‘sleeve'); and 
forming, based on the item scores, a second subset of the items (Becherer: paragraph 0067: disclose results from a morph ‘changed’ and disclose Fig 2C elements with best to worst matches results. Examiner interprets Best-Worst as the item scores. However, examiner understand as specification disclose scores as numeric value and examiner discuss in secondary art below); and 
serving user interface instructions structured to render images of the second subset of the items on the user device (Becherer: Fig 2C Element 222, 224, 226 and 228 are second subset of the items based on the change indication of the user).
It is noted, however, Becherer did not specifically detail the aspects of
responsive to receiving the change indication, computing an item score for each of the items based on the item's attributes and the change indication as recited in claim 1.
On the other hand, Bright achieved the aforementioned limitations by providing mechanisms of
responsive to receiving the change indication, computing an item score for each of the items based on the item's attributes and the change indication (Bright: paragraph 0048: disclose score of a set of selected dimensions and paragraph 0052: disclose the score is based on waist, inseam, armhole circumference etc and the change indication are taught is primary reference).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Becherer and Bright because they are both directed to product search engines and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bright with the method described by Becherer in order to solve the problem posed.
	The motivation for doing so would have been to reduce the rate at which consumers return purchased products by providing consumers with accurate, personalized information regarding products available for sale. Providing consumers with accurate, personalized information about products may allow consumers to make more informed decisions regarding products available for purchase, and increase consumer satisfaction with purchased products. (Bright: paragraph 0004).
Therefore, it would have been obvious to combine Bright with Becherer to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Becherer did not specifically detail the aspects of

On the other hand, Bright achieved the aforementioned limitations by providing mechanisms of
wherein computing an item score includes multiplying a vector corresponding to the item's attributes to a change vector corresponding to the change indication (Bright: paragraph 0052: disclose scoring based on various dimension of measurement on too large, loose, long etc. Examiner believes the same teachings can be applied to this limitation).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Becherer disclose, wherein forming a second subset of the items includes selecting the items with the highest scores (Becherer: paragraph 0067: disclose the images from best ‘highest score’ to worst ‘lesser score’).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Becherer disclose, wherein forming a second subset of the items includes: comparing the attributes of the items to the attributes corresponding to the change indication; and selecting items based on the comparison (Becherer: paragraph 0065: disclose varying degrees of a match ‘comparison’ and selecting matches from best-average-weakest).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Becherer disclose, before serving user interface instructions structured to render images of a first subset of the items (Becherer: paragraph 0043: disclose displaying ‘serving' first subset of items): 
serving user interface instructions structured to render images of a first set of subcategory choices, each subcategory choice in the first set of subcategory choices having attributes (Becherer: Fig. 2A: display subcategory of items that are frocks with attribute as sleeve); 
receiving via the internet connection an indication of a subcategory choice selected from the first set of subcategory choices by the user of the user device (Becherer: paragraph 0052: disclose changing the sleeve either by lengthen or shorten sleeve 'attribute' of the dress and Fig 2A Element 202: item is reference item selected and Fig 2B Element 212 is after the change indication of the one of the attribute ‘sleeve'); and 
including in the first subset items with attributes similar to attributes of the subcategory choice, the similar items including items with matching attributes and items with non-matching attributes; and excluding from the first subset items with attributes dissimilar to the subcategory choice (Becherer: Fig 1B, Fig 2B and Fig 2C: display similar items that long frocks and excluded items that are not similar to the selected item in Fig 1B).

Becherer: paragraph 0052: disclose changing the sleeve either by lengthen or shorten sleeve 'attribute' of the dress and Fig 2A Element 202: item is reference item selected and Fig 2B Element 212 is after the change indication of the one of the attribute ‘sleeve'); and 
identifying similar and dissimilar items using the item scores (Becherer: paragraph 0065: disclose varying degrees of a match ‘comparison’ and selecting matches from best-average-weakest).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Becherer disclose, receiving via the internet connection an indication of a filtering facet selected by the user of the user device (Becherer: paragraph 0035: disclose one or more images are included based on similarity to the modified image); Docket No. KMM-P0003-02-US
if the filtering facet is inclusive, including in one of the first subset and the second subset only items matching corresponding attributes of the filtering facet (Becherer: paragraph 0035: disclose one or more images are included based on similarity to the modified image and the limitation has “if”, it implies that this limitation is conditional and does not have to be met if condition is not satisfied); and 
if the filtering facet is exclusive, including in one of the first subset and the second subset only items not matching corresponding attributes of the filtering facet Becherer: paragraph 0035: disclose one or more images are included based on similarity to the modified image and examiner argues this is opposite the above limitation and it is well known this limitation to include items that does not match a condition and the limitation has “if”, it implies that this limitation is conditional and does not have to be met if condition is not satisfied).

As per claim 11, Becherer discloses, A search refinement method comprising (Becherer: paragraph 0014: disclose process of to refine a pervious search): 
by a processing device according to processing instructions embedded in one or more non-transitory computer readable medium (Becherer: paragraph 0082: disclose computer system ‘processing device’ consists of storage ‘computer readable medium’): 
accessing a recommendation set of items having item attributes (Becherer: paragraph 0059: disclose recommend set of items such as jewelry with loops, diamonds, metal types as item attributes); 
receiving from a user an indication of a reference item, the reference item having reference item attributes (Becherer: paragraph 0052: disclose changing the sleeve either by lengthen or shorten sleeve 'attribute' of the dress and Fig 2A Element 202: item is reference item selected and Fig 2B Element 212 is after the change indication of the one of the attribute ‘sleeve'); 
receiving an item attribute selection from the user (Becherer: paragraph 0035: disclose top n images ‘subset’ and presented with the user interface and Fig 5. Element 508: images on the user device); 
Becherer: paragraph 0067: disclose results from a morph ‘changed’ and disclose Fig 2C elements with best to worst matches results. Examiner interprets Best-Worst as the item scores. However, examiner understand as specification disclose scores as numeric value and examiner discuss in secondary art below); and Docket No. KMM-P0003-02-US
serving user interface instructions for rendering images of at least a subset of the items on the user device, the at least a subset of the items selected according to the ranking of the items (Becherer: Fig 2C Element 222, 224, 226 and 228 are second subset of the items based on the change indication of the user and paragraph 0067: disclose the images are displayed from best to worst as ranking in an order. Examiner also discuss ranking in secondary art below). 
It is noted, however, Becherer did not specifically detail the aspects of
ranking the items based on the item scores as recited in claim 11.
On the other hand, Bright achieved the aforementioned limitations by providing mechanisms of
ranking the items based on the item scores (Bright: paragraph 0086: disclose list of items in descending order of score for user, the descending order implies ranking in descending order).

As per claim 12, Becherer disclose, A search refinement system comprising (Becherer: paragraph 0014: disclose process of to refine a pervious search and paragraph 0018: disclose computer system): 
Becherer: paragraph 0051 and paragraph 0092: disclose items are stored in storage ‘database’ and disclose ability to lengthen or shorten a sleeve on a dress, where sleeve is an attribute to the item ‘dress'); 
user interface instructions operable in a user device and structured to cause the user device to receive images of a first subset of the items and of a second subset of the items (Becherer: Fig 2C Element 222, 224, 226 and 228 are second subset of the items based on the change indication of the user); to present the images; and to transmit a change indication selected by a user of the user device, the change indication including at least one of an attribute selection and a reference item selected from the first subset (Becherer: paragraph 0035: disclose top n images ‘subset’ and presented with the user interface and Fig 5. Element 508: images on the user device); and 
a server apparatus including a processing device, one or more non-transitory computer readable medium, and a plurality of modules including (Becherer: paragraph 0082: disclose computer system ‘processing device’ consists of storage ‘computer readable medium’): 
a communication module structured to establish an internet connection between the processing device and a user device, to transmit the images of the first subset of items and of the second subset of items; and to receive the change indication (Becherer: paragraph 0052: disclose changing the sleeve either by lengthen or shorten sleeve 'attribute' of the dress and Fig 2A Element 202: item is reference item selected and Fig 2B Element 212 is after the change indication of the one of the attribute ‘sleeve'); 
a database interface module structured to access the database of items and item attributes (Becherer: paragraph 0051 and paragraph 0092: disclose items are stored in storage ‘database’ and disclose ability to lengthen or shorten a sleeve on a dress, where sleeve is an attribute to the item ‘dress'); 
a user interface module structured to generate the user interface instructions (Becherer: paragraph 0022: disclose searching across the internet, it implies that the internet connection has to be established to do internet search); and 
a processing module structured to compute an item score for each of the items based on the item's attributes and the change indication (Becherer: paragraph 0067: disclose results from a morph ‘changed’ and disclose Fig 2C elements with best to worst matches results. Examiner interprets Best-Worst as the item scores. However, examiner understand as specification disclose scores as numeric value and examiner discuss in secondary art below).
It is noted, however, Becherer did not specifically detail the aspects of
to form, based on the item scores, the second subset of the items as recited in claim 12.
On the other hand, Bright achieved the aforementioned limitations by providing mechanisms of
to form, based on the item scores, the second subset of the items (Bright: paragraph 0048: disclose score of a set of selected dimensions and paragraph 0052: disclose the score is based on waist, inseam, armhole circumference etc and the change indication are taught is primary reference).

As per claim 13, most of the limitations in this dependent claim are similar to claim 2. Therefore, examiner rejects these limitations with the same rationale as claim 2.

As per claim 14, most of the limitations in this dependent claim are similar to claim 3. Therefore, examiner rejects these limitations with the same rationale as claim 3.

As per claim 15, most of the limitations in this dependent claim are similar to claim 4. Therefore, examiner rejects these limitations with the same rationale as claim 4.

As per claim 16, most of the limitations in this dependent claim are similar to claim 5. Therefore, examiner rejects these limitations with the same rationale as claim 5.

As per claim 17, most of the limitations in this dependent claim are similar to claim 6. Therefore, examiner rejects these limitations with the same rationale as claim 6.

.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Becherer et al. US 2014/0089295 A1 (hereinafter ‘Becherer’) in view of Bright et al. US 2011/0099122 A1 (hereinafter ‘Bright’) as applied to claim 1 above, and further view of Iglesia et al. US 2007/0271254 A1 (hereinafter ‘Iglesia’).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Becherer nor Bright specifically detail the aspects of
further comprising storing a query including the change indication as recited in claim 8.
On the other hand, Iglesia achieved the aforementioned limitations by providing mechanisms of
further comprising storing a query including the change indication (Iglesia: paragraph 0105: query and objects are stored).
Becherer, Iglesia and Bright are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Product Search Engines”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Becherer, Iglesia and 
	The motivation for doing so would have been to be performed is the number of matches of in A multiplied by the number of matches in B. In other words, when looking for more than one piece of data, the search becomes an order n.sup.2 operation (Iglesia: paragraph 0008).
Therefore, it would have been obvious to combine Bright and Iglesia with Becherer to obtain the invention as specified in instant claim 8.

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Becherer nor Bright specifically detail the aspects of
further comprising storing an alert parameter, periodically executing the query, and outputting an alert if the alert parameter is satisfied as recited in claim 9.
On the other hand, Iglesia achieved the aforementioned limitations by providing mechanisms of
further comprising storing an alert parameter, periodically executing the query, and outputting an alert if the alert parameter is satisfied (Iglesia: paragraph 0107: queries are executed periodically and paragraph 0070: disclose alert parameter to be sent to the entity or user).


It is noted, however, neither Becherer nor Bright specifically detail the aspects of
further comprising compiling information including the change indication, and selling the information so compiled as recited in claim 10.
On the other hand, Iglesia achieved the aforementioned limitations by providing mechanisms of
further comprising compiling information including the change indication, and selling the information so compiled (Iglesia: paragraph 0105: disclose the query generator have access to compiled lists. It implies that compiled lists are available and it is well known in the art of selling information to third party is well known).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. US 6,701,207 B1 disclose “Method for integrating information relating to apparel fit, apparel sizing and body form variance”
US Pat. US 9,483,548 B2 disclose “Single user interface for selecting, modifying, and querying images”
US Pub. US 2011/0078055 A1 disclose “METHODS AND SYSTEMS FOR FACILITATING SELECTING AND/OR PURCHASING OF ITEMS”

US Pub US 2013/0212531 A1 disclose “	IMAGE PROCESSING APPARATUS, CONTROL METHOD THEREOF AND STORAGE MEDIUM STORING PROGRAM”
US Pat. US 8,700,614 B1 disclose “Method of and a system for ranking members within a services exchange medium”
US Pat. US 9,594,850 B2 disclose “Method and system utilizing a personalized user model to develop a search request”
US Pat. US 9,240,016 B2 disclose “Systems, methods, and apparatuses for implementing predictive query interface as a cloud service”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159